Citation Nr: 0937622	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  97-27 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits on the basis of service connection for the 
cause of the Veteran's death.

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The Veteran had active military service from February 1966 to 
August 1968, with service in the Marine Corps Reserve from 
June 1963 to February 1966.  He died in April 1997.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas. 

The Board initially denied the appellant's claims in an 
August 1999 decision.  She thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Following the appellant's appeal to the 
Court, subsequent Board decisions and Court orders were 
issued.  The most recent Board decision that denied the 
appellant's claims is dated in June 2006.  In a June 2008 
order, the Court vacated and remanded the Board's June 2006 
decision.  The Court found that it was error for the Board to 
have adjudicated the DIC claims without ensuring that the 
appellant's accrued benefits claim was adjudicated prior to 
making a decision on her DIC claim.  

At the time of the Veteran's death, he had a claim pending 
for service connection for leukemia.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 


10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  The appellant, however, is claiming 
entitlement to any accrued benefits to which she may be 
entitled based on the Veteran's service connection claim.

Accrued benefits are benefits to which a Veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).  For a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
Veteran had a claim pending at the time of death, (iii) the 
Veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) 
(West 2002 and Supp 2009); 38 C.F.R. § 3.1000 (2008); Jones 
v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Here, the record shows that, as the surviving spouse of the 
Veteran, the appellant has standing to file a claim for 
accrued benefits and that she did so in a timely fashion.  
The record also shows that at the time of the Veteran's death 
he had a claim pending for service connection for leukemia.  
Thus, in order to prevail on an accrued benefits claim, it 
must be shown that the Veteran would have prevailed on the 
claim if he had not died.

Only evidence of record at the time of the Veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  The Court has stated that certain documents 
may be deemed constructively of record in an accrued benefits 
claim even though physically absent from the record on the 
date of death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 
(1993).

The appellant's claim for accrued benefits has been referred 
to the agency of original jurisdiction (AOJ) by the Board in 
May 2002 and July 2004 decisions.  Thus far, the AOJ has yet 
to issue a rating decision adjudicating that claim.  The 


evidence indicates that the Veteran's leukemia was a 
contributing factor in his death; thus, if the appellant were 
to prevail on her accrued benefits claim, it would likely 
have a significant impact on her DIC claim.  Therefore, as 
the Court noted in its remand, a remand by the Board is 
necessary because the matters of accrued benefits and DIC 
benefits are inextricably intertwined.  See Harris v.  
Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, review of the record shows that the appellant 
has not been notified in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) with regards to her accrued 
benefits claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

The appellant should be sent VCAA notification with regards 
to her claim for accrued benefits prior to the AOJ's 
adjudication of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be sent 
notification in compliance with the 
VCAA regarding her accrued benefits 
claim.  Specifically, the VCAA notice 
must inform the claimant of any 
information and evidence not of record 
(1) that is necessary to substantiate 
the claim; (2) that VA will seek to 
provide; and (3) that the claimant is 
expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  

2.  Adjudicate the claim for service 
connection for leukemia for accrued 
benefit purposes.  Following adjudication 
of the service connection claim for 
accrued benefit purposes, the AOJ should, 
if necessary, re-adjudicate the claims 
for DIC benefits on the basis of service 
connection for the cause of the Veteran's 
death and pursuant to 38 U.S.C.A. § 1151.  
If the appellant disagrees with any 
denial of accrued benefits, a statement 
of the case should be issued.  
Thereafter, if a substantive appeal is 
filed, the accrued benefits issue should 
be returned to the Board.  If any DIC 
benefit sought is not granted, the 
appellant should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  Whether the accrued 
benefits claim is appealed or not, the 
case should be returned to the Board.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the appellant until she is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

